UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1792


WELBON A. DELON; BARBARA ANN DELON,

                Petitioners - Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                Respondent - Appellee.



Appeal from the United States Tax Court.          (Tax Court No. 6525-
10L)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Welbon A. Delon, Barbara Ann DeLon, Appellants Pro Se. Janet A.
Bradley, Francesca Ugolini Tamami, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Welbon A. Delon and Barbara Ann Delon appeal the tax

court’s order sustaining the Commissioner’s proposed collection

activity, and denying their motion for reconsideration.             We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the tax court.            See Delon v.

Comm’r of Internal Revenue, Tax Ct. No. 6525-10L (U.S. Tax Ct.

Mar. 26, 2012).         We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                      2